                                  ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Order [21], staying this case

pending a ruling on the [15] motion to remand to state court. The District Judge has now ruled on

the motion. See Docket Numbers 32 and 33. Accordingly, the stay should be lifted, and this action

may proceed.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference shall be set by further notice of the court.

       SO ORDERED this, Wednesday, June 26, 2019.

                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
